Opinion by
Dallinger, J.
It appeared from the testimony of the customs broker that he followed the usual procedure of submitting these entries to the examiner and he was advised that the invoice values were correct but that if any other information were received he would have an opportunity to amend the entries. The ’merchandise was appraised as entered. The collector appealed. The importer did not contest the appeal but agreed that the higher values prevailed. A member of the petitioning corporation also testified as to the instructions given to the broker directing him to make the proper entry, and also that this was the first instance in many years where a petition for remission of additional duties has had to be filed. The examiner testified in behalf of petitioner that he had handled most of this firm’s entries for the last 20 years and that during that time he had always found them willing to give any desired information and that he was satisfied there was no intent to defraud the revenue of the United States. On the record presented the petition was granted.